     Case: 1:19-cr-00132-SL Doc #: 24 Filed: 09/13/19 1 of 1. PageID #: 140

                       UNITED STATES DISTRICT COURT
                        FOR THE Northern District of Ohio
                      Carl B. Stokes United States Court House

UNITED STATES OF AMERICA
                                      Plaintiff,
v.                                                   Case No.: 1:19−cr−00132−SL
                                                     Judge Sara Lioi
Hargis Hall
                                      Defendant.
TYPE OF CASE:                         Criminal



                              NOTICE OF HEARING



PLEASE TAKE NOTICE OF THE FOLLOWING:
        Notice of Hearing on Motion as to Hargis Hall: Hearing on [23] Motion for Bond
set for 9/17/2019 at 10:30 AM in Courtroom 400 before Magistrate Judge Kathleen B.
Burke.(S,HR)


PLACE
Thomas D. Lambros
United States Courthouse & Federal Building
125 Market Street
Youngstown, OH
44503
September 13, 2019


                                                                 Sandy Opacich, Clerk
                                                       Heather R. Sherer, Deputy Clerk
